EXHIBIT 10.1 WALGREEN CO. GENERAL TRADE AND ELECTRONIC DATA INTERCHANGE AGREEMENT SIGNATURE PAGE The Walgreen Co. General Trade Electronic Data Interchange Agreement (“Agreement”) attached hereto is by and between Walgreen Co., on behalf of itself and its U.S. domestic and Puerto Rico subsidiaries and affiliates, (collectively, “Walgreen”) and the company named below (“Vendor”). Vendor’s authorized representative has electronically accepted the Agreement including all terms and conditions contained therein. VENDOR SIGNATURE: Vendor Name & Principal Address: Vendor Authorized Representative: Effective Dates: HDS JUSTIN BARCH From: 12/06/2012 18:12 PM 9
